Citation Nr: 1739197	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, United States Code (U.S.C.).

2.  Whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, US.C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The appellant had active military service from June 8, 1979 to December 20, 1982, for which he received a discharge under other than honorable conditions.

Historically, the record reflects that, in a July 1983 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California determined that the appellant's character of discharge was a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C.  Although notified of the denial and of his appellate rights, the appellant did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 decision issued by the Los Angeles RO which denied service connection for schizophrenia on the basis that the character of the appellant's discharge was a bar to eligibility for VA benefits.  The appellant filed a Notice of Disagreement (NOD) in October 2007.  In March 2008, the RO issued a Statement of the Case (SOC), and the appellant filed a substantive appeal in April 2008.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

This case was previously before the Board in August 2014, where it remanded the claim to schedule the Veteran for his requested Board hearing.  Subsequently, the RO returned the claim to the Board for further appellate review.  The Board finds that there was substantial compliance with its August 2014 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Cases involving character of discharge for VA benefits purposes are subject to reopening.  38 U.S.C.A. § 5108; D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237 (1995).  Having decided favorably in this regard, the issue then becomes whether the appellant's discharge is a bar to eligibility for VA benefits.  Accordingly, the Board has recharacterized the appeal as now encompassing both matters as reflected on the title page.


FINDINGS OF FACT

1.  In a July 1983 administrative decision, the RO determined that the character of the appellant's discharge was a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.; although notified of that denial, he did not initiate an appeal, and no new and material evidence was received within one year of this determination.

2.  Evidence received since VA's July 1983 determination is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim.

3.  The appellant was discharged in December 1982 under other than honorable conditions for misconduct due to frequent involvement of a discreditable nature with civil and military authorities.  His violations of the Uniformed Code of Military Justice (UCMJ) included: drunk on duty; having two military I.D. cards in his possession; failure to obey lawful regulations; breaking restriction; dereliction of duty; willful disobedience of a superior commissioned officer; willful disobedience of a superior petty officer; and, destruction of government property.

4.  The misconduct committed by the appellant during service was willful and persistent, and did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service.

5.  The probative evidence of record fails to establish that the appellant was insane at the time he committed the offenses that resulted in his discharge from service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the RO's unappealed July 1983 administrative decision, the criteria for reopening the claim as to whether the appellant's character of discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C., have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The character of the appellant's discharge from service is a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.  38 U.S.C.A. §§ 5107, 5303 (West 2014); 38 C.F.R. § 3.1, 3.12, 3.102, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In claims to reopen a finally disallowed claim, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103 (a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, this opinion holds that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In this case, the Veteran was advised that his character of discharge was a bar to eligibility for VA benefits in a July 2007 letter.  While this letter did not provide him with specific notice as to how to substantiate his claim, the Board finds that no prejudice results as the March 2008 SOC set forth the criteria for reopening a finally adjudicated claim and explained why his service connection claims could not be granted.  Based on the notice that was provided in the SOC, a reasonable person would be expected to understand what information and evidence was required to substantiate the claim on that basis.  Thus, VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Board notes that the claims file contains the appellant's service treatment records, service personnel records, and his contentions.  Neither the appellant nor the appellant's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.




II.  New and Material Evidence

As discussed above, in a July 1983 administrative decision, the RO determined that the character of the appellant's discharge was a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.  Although notified of the denial and of his appellate rights, the appellant did not initiate appeal.  Therefore, the RO's July 1983 decision is final.  38 C.F.R. § 20.1103.

VA must reopen a finally adjudicated claim when new and material evidence is submitted regarding the claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In a March 2008 SOC, the RO determined that evidence received since the RO's July 1983 administrative decision was not new and material evidence sufficient to reopen the appellant's claim.  Irrespective of any decision by the RO to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Among the relevant evidence added to the record since the last final denial is the appellant's March 2017 testimony before the undersigned Veterans Law Judge, addressing the nature and severity of his conduct that led to a discharge under other than honorable conditions.  In this case, the Board finds that this evidence is new, as it was not previously associated with the record.  Additionally, this evidence is also material, as it raises a reasonable possibility of substantiating the appellant's claim.

Thus, the Board finds that new and material evidence has been submitted to reopen the matter of whether the character of the appellant's discharge is a bar to eligibility for VA benefits.  To this extent only, the benefit sought on appeal is granted.

II.  Character of Discharge

To establish eligibility for most VA benefits based on an individual's military service, the character of discharge for the period of service at issue must be under conditions other than dishonorable.  38 C.F.R. § 3.1.  A discharge because of willful and persistent misconduct is considered to have been under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A dishonorable discharge or a statutory bar deprives a claimant of all VA benefits, unless it is determined the individual was insane for VA purposes when committing the acts that resulted in the discharge or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has over looked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant.

As already alluded to, the appellant was discharged under other than honorable conditions for misconduct due to frequent involvement of a discreditable nature with civil and military authorities.  His violations of the Uniformed Code of Military Justice (UCMJ) included: drunk on duty; having two military I.D. cards in his possession; failure to obey lawful regulations; breaking restriction; dereliction of duty; willful disobedience of a superior commissioned officer; willful disobedience of a superior petty officer; and, destruction of government property.

Initially, based on the evidence of record, the Board finds that the appellant's actions in service constituted willful and persistent misconduct, and, therefore, the period of service from June 8, 1979 through December 20, 1982 is considered dishonorable for VA purposes.  Further, the Board finds that, when evaluating the nature of these incidents collectively, the appellant's conduct cannot possibly fall under the exemption for a "discharge because of a minor offense" provided under 38 C.F.R. § 3.12(d)(4).  See, e.g., Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994) (finding that willful and persistent misconduct was supported by the record documenting four violations, to include drug use and unauthorized absence, which were found to be the type of offenses that prevent the proper performance of military duties).  The Board acknowledges the appellant's arguments that the nature of his misconduct was, essentially, minor and should not "be a bar indefinitely."  See Board Hearing Transcript at 5 (testifying that these "offenses were not offenses that arose to the level of stealing, drinking, murder, or other vicious acts").

However, with regard to each of these offenses, the evidence shows that the appellant deliberately and intentionally committed these wrongdoings, and there is no indication in the record or by the appellant that he did not have knowledge of the probable consequences of engaging in such activity.  See, e.g., November 1982 Oral Statement to Administrative Discharge Board (indicating that he did "go out on my duty night and get drunk," intentionally break a mirror "while cleaning the head," etc.).  Therefore, while the Board acknowledges the appellant's statements during his March 2017 Board hearing where he indicated that his misconduct should not be a bar to VA benefits for only being five minutes late, the Board finds that the multiple of other offenses extensively documented in the evidence of record clearly demonstrates willful and persistent misconduct because these offenses involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and because the appellant's offenses were not offset by what could be described as otherwise honest, faithful, and meritorious.

Therefore, based on all the evidence, the Board concludes that the appellant's discharge was due to willful and persistent misconduct, and such period of service is dishonorable for VA purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Nonetheless, as noted above, a discharge considered to be under dishonorable conditions, such as in this case, will not be considered a bar from VA benefits if the individual was insane for VA purposes when committing the acts that results in the discharge.  In this regard, the Board notes that the burden is on the appellant to show that he was insane at the time of his offense.  See, e.g., Stringham v. Brown, 8 Vet. App. 445, 449 (1995) (finding that appellant must submit competent medical evidence that he was insane at the time of his offense).

For VA purposes, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, (2) who interferes with the peace of society; or, (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the phrase "due to disease" applies to all three circumstances in § 3.354 (a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); see Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).

When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303 (b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

In this case, while the appellant has not claimed that he was insane at the time he committed the offenses leading to discharge, he has sought service connection for schizophrenia.  Mental illness is not identical to insanity.  See Beck, 13 Vet. App. at 539.  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.

Here, the Board finds that the appellant has not met his burden of showing that he was insane at the time he committed the offenses that led to his discharge and, therefore, the Board further concludes that he was sane at this time.  First, the STRs show no evidence of a major psychiatric disorder or, indeed, any relevant complaints.  Moreover, the Board notes that an opinion regarding the appellant's sanity during service is a complex medical determination requiring related expertise, which the appellant does not possess; therefore, his opinion regarding his sanity during service is not probative evidence that may be used to decide the claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As the appellant was not insane at the time he committed the offenses resulting in discharge, the exception to the bar to VA benefits does not apply.  Therefore, the character of the appellant's discharge for his period of service from June 8, 1979 through December 20, 1982 is considered dishonorable due to willful and persistent misconduct and, subsequently, because he was not insane at the time of the offenses leading to discharge, his character of discharge is a bar to VA benefits.


ORDER

1.  As new and material evidence has been received since the RO's unappealed July 1983 administrative decision, the finally adjudicated claim as to whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C., is reopened.

2.  The character of the appellant's discharge from service is a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


